                              Case 2:18-cv-02157-JCM-PAL Document 16 Filed 02/01/19 Page 1 of 2




                          1   McCormick, Barstow, Sheppard,
                              Wayte & Carruth LLP
                          2   Wade M. Hansard
                              Nevada Bar No. 8104
                          3     wade. hansard@mccormickbarstow. com
                              Renee M. Maxfield
                          4   Nevada Bar No. 12814
                                renee. maxfield@mccormickbarstow.com
                          5   8337 West Sunset Road, Suite 350
                              Las Vegas, Nevada 89113
                          6   Telephone:   (702) 949-1100
                              Facsimile:   (702)949-1101
                          7
                              Attorneys for Allstate Northbrook Indemnity
                          8   Company

                          9
                                                              UNITED STATES DISTRICT COURT
                        10
                                                       DISTRICT OF NEVADA, SOUTHERN DIVISION
                        11

                        12
                               CHIEN-KANG CHEN, an individual; YA                  Case No. 2:18-cv-02157-JCM-PAL
                        13     WEN, an individual.
                                                                                   STIPULATION AND ORDER TO STAY
                        14                    Plaintiffs,                          LITIGATION

                        15            V.



                        16     ALLSTATE NORTHBROOK INDEMNITY
                               COMPANY; DOES I through X, and ROE
                        17     CORPORATIONS I through X, inclusive.

                        18                    Defendants.

                         19

                        20            Plaintiffs CHIEN-KANG CHEN and YA WEN and Defendant ALLSTATE NORTHBROOK

                        21     INDEMNITY COMPANY, hereinafter collectively referredto as "the Parties," herebystipulateto the
                        22     following and move the Court accordingly:

                        23            1.      The Parties have entered into an Agreementto have the contractualbenefitsdetermined
                        24     through private binding arbitration.

                        25            2.      In order to effectuate the Agreement, the Parties agree and stipulate that this
                        26     proceeding be stayed to allow the Parties to conclusively determine the value of Plaintiffs' personal
                         27    injury claims, if any, and accordingly,the extent of their entitlement to contractual benefits, if any.
                         28    ///
McCormick, Barstow,
 Sheppard,Wayte&
     Carruth LLP                                                                                                 2:18-CV-02157-JCM-PAL
0337 W. SUNSET AO SUITE 3S0
    LASVeOAS KVMI13
                                                            STIPULATION AND ORDER TO STAY LITIGATION
                             Case 2:18-cv-02157-JCM-PAL Document 16 Filed 02/01/19 Page 2 of 2




                         1                3.       It is the intent of the Parties that the Court retain its jurisdiction so as to be able to
                        2    confirm the award as a judgment.

                        3                 IT IS SO MOVED AND STIPULATED.

                        4                 Dated:                                                Dated:

                        5                          LIN LAW GROUP                          McCORMICK, BARSTOW, SHEPPARD,
                                                                                                  WAYTE & CARRUTH LLP
                         6

                         7
                                               MICHAECM. LIN, ESQ.                                 WADE M. HANSXRD, ES(
                         8                         Nevada Bar No. 10392                                  Nevada Bar No. 8104
                                               GLEN J. HARPER, ESQ.                                RENEE M. MAXFIELD, ESQ.
                         9                         Nevada Bar No. 12763                                  Nevada Bar NO. 12814
                                     5288 Spring Mountain Road, Suite 103                         8337 W. Sunset Road, Suite 350
                       10                  Las Vegas, Nevada 89146                                    Las Vegas, Nevada 89113
                                            Attorneysfor Plaintiffs                                    Attorneysfor Defendant
                       11
                                                                                   ORDER

                       12
                                          IT IS SO ORDERED.
                       13
                                                 February
                                          DATED this   day5,of2019.                       ^2019
                       14

                       15                                                       By
                                                                                      UNITES STATES DISTRICT COURT JUDGE or
                       16                                                             MAGISTRATE JUDGE

                       17     5562219.1


                       18

                       19

                       20

                       21

                       22

                       23

                       24

                       25

                       26

                       27

                        28
MCCORMICK, BARSTOW,
 SHEPPARO,WAYTE &
   CarruthLLP
                                                                                                                        2:18-cv-02157-JCM-PAL
S»7 W. SUNSET AO SUITE SSO
   IAS VEGAS NVtSnS
                                                                STIPULATION AND ORDER TO STAY LITIGATION
